DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim to foreign priority.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 is directed to a method of generating functional blood vessels in an individual recipient, the method comprising administering an effective dose of a P2 cell population defined as CD45- Tie2+ CD105(high) PDGFRα+ CD31-. 
Claim 2 is directed to the method of claim 1, wherein the cell composition further comprises a P2 population defined as CD45- Tie2+ CD105+ PDGFRα- CD31+.
The P2 population cannot be both positive and negative for the cell surface markers PDGFRα and CD31. The specification describes a P2 population as having the markers CD45- Tie2+ CD105(high) PDGFRα+ CD31-(Specification page 3, paragraph 0011; Fig.1a), corresponding to the markers disclosed in claim 1. Furthermore, the specification describes a P1 population having the markers CD45- Tie2+ CD105+ PDGFRα- CD31+ (Page 3-4, paragraph 0012; Fig. 1a), corresponding to the markers disclosed in claim 2. 

The method of claim 1, wherein the engineered cell composition further comprises an effective dose of a P1 cell population, which P1 cells are defined as CD45- Tie2+ CD105+ PDGFRα- CD31+.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18- Claim 1 and 18 recite the limitation wherein P2 cells have the cell surface marker CD105(high). The high expression of a cell surface marker does not have an explicit definition in the art (i.e. a numerical value) and instead is used as a relative term to compare the expression levels between two or more cell populations. Therefore, the meets and bounds of the claimed invention are unclear.
Regarding claim 3- Claim 3 recites the limitation "wherein the P1 and P2 cells are isolated from stromal tissue".  There is insufficient antecedent basis for P1 in the claim. Applicant is advised to amend the claim to provide antecedent basis. For purposes of examination claim 3 is interpreted to depend from claim 2 as it was interpreted above.
Regarding claim 20- Claim 20 recites an engineered cell composition comprising antagonistic factors to P1 expressed cytokines. The specification fails to list the cytokines expressed by P1 cells. As such, an artisan would not know which antagonistic factors the cell composition could be comprised of. Therefore, the meets and bounds of the claimed invention are unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 13- Claim 13 recites the method of claim 12, wherein the cells are further selected for expression of PDGFRα and CD31. This is interpreted by the examiner to mean that the cells are further selected for either the positive or negative expression of the disclosed cell surface markers. However, claim 12 depends from claim 1 which states that P2 cells are defined as CD45- Tie2+ CD105(high) PDGFRα+ CD31-. Therefore, selecting for the positive or negative expression of PDGFRα or CD31 does not further limit the claim.
Regarding claim 16- Claim 16 recites the method of claim 15, wherein the individual suffers from coronary artery disease, peripheral arterial disease, or stroke. Claim 15 recites wherein the recipient suffers from ischemic cardiovascular disease, which does not include stroke (a cerebrovascular .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
(i)  A method of generating functional blood vessels in an individual recipient, the method comprising:
Administering to an individual an effective dose of an autologous engineered cell composition comprising an effective dose of a P2 cell population isolated from stromal tissue, which cells are defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31-; at a site where regeneration of vessels is desired, alone or in combination with an effective dose of an autologous P1 cell population isolated from stromal tissue, which P1 cells are defined as CD45- Tie2+ CD105+ PDGFRα1- CD31+. 
(ii)  A method for generating adipose tissue in an individual recipient, the method comprising:
autologous engineered cell composition comprising an effective dose of a P2 cell population isolated from stromal tissue, which cells are defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31-; at a site where generation of adipose tissue is desired.
 The specification does not reasonably provide enablement for
(i) A method for generating functional blood vessels in ANY individual recipient the method comprising:
Administering to ANY individual an effective dose of an engineered cell composition comprising an effective dose of a P2 cell population from ANY species and ANY source of cells, wherein P2 cells are defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31-; at a site where generation of adipose tissue is desired alone or in combination with an effective dose of a P1 cell population from ANY species and ANY source of cells, wherein the P1 cells are defined as CD45- Tie2+ CD105+ PDGFRα- CD31+.
(ii) A method for generating adipose tissue in an individual recipient, the method comprising:
Administering to ANY individual an effective dose of an engineered cell composition comprising an effective dose of a P2 cell population from ANY species and ANY source of cells, wherein the P2 cells are defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31-; at a site where generation of adipose tissue is desired.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-2 are directed to a method of generating functional blood vessels in ANY individual by the administration of a population of P1 and P2 cells from ANY species and from ANY source of cells. P1 and P2 cells are identified by the cell surface makers CD45- Tie2+ CD105+ PDGFRα- CD31+ and CD45- Tie2+ CD105(high) PDGFRα1+ CD31, respectively. Similarly, claim 18 is directed to a method of generating adipose tissue in ANY individual by the administration of a P2 population of cells, defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31, from ANY species and from ANY source of cells. The definitions of the P1 and P2 cell populations are narrow, however, the source of said cell populations is extremely broad encompassing any organism and any cell compartment. Additionally, the individual to receive said cells for the generation of blood vessels is broad and encompasses all organisms with vasculature. 
Nature of the invention- The specification teaches that P1 and P2 cells can be isolated from stromal tissue by any convenient method such as flow cytometry with fluorescence activated cell sorting or magnetic tags (Specification page 3, paragraph 0010). P1 and P2 cells are identified as being mesenchymal stromal cells (MSCs) isolated from stromal tissue and have the cell surface phenotypes of CD45- Tie2+ CD105+ PDGFRα- CD31+ and CD45- Tie2+ CD105(high) PDGFRα1+ CD31, respectively (Specification page 3-4, paragraphs 0011-0012; Fig.1 a; Page 26, paragraph 00101). These cell populations were found in stromal tissue isolated from murine bone marrow, lung stroma, and adipose Fig.4a-c). Additionally, P1 and P2 cell populations were found in human lipoaspirate, although at lower levels then mice (Specification page 30, paragraph 00113; Fig. 8A).
For the transplantation experiments, P1 and P2 cells were obtained from either mice or humans (Specification page 32, paragraphs 00119-001120) and transplanted into immunodeficient mice (Specification page 31, paragraph 00117).  P2 cells were shown to give rise to fat and vessel structures while P1 cells only gave rise to vessels when administered individually (Specification page 27, paragraph 00103; Fig. 5a and b). Co-transplantation of both cell populations into the fat pad of immunodeficient mice was found to primarily give rise to vessel structures (Specification page 27, paragraph 00104; Fig. 1c). Importantly, Co-transplantation of P1 and P2 cell populations embed in Matrigel resulted in improved revascularization and functional recovery in a murine model of hindlimb ischemia (Specification page 29, paragraph 00109; Fig.2a-c) and myocardial infarction (Specification page 29-30, paragraphs 00110-00112; Fig. 2d-h). Co-transplantation of human P1 and P2 populations in a xenotransplant model of hindlimb ischemia using immunodeficient SCID mice demonstrated enhanced revascularization and engraftment of human cells (Specification page 30, paragraph 00113; Fig. 8b-c).
The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while the P1 and P2 cell populations were demonstrated to be found in both humans and mice, it is unknown in the art whether P1 and P2 cell populations exist in other species, especially more evolutionary divergent species. Additionally, while the applicant has shown that P1 and P2 populations can be found in the stromal tissue of both humans and mice, it is unknown whether this cell population can be found in all cell compartments. Lastly, while autologous cell therapies and allogenic therapies in immunocompromised or immunosuppressed recipients are well known in the art, the transplantation of P1 and P2 cells from ANY species and into ANY species or tissue is unknown. 
State of the prior art- The P2 cells identified in the instant application appear to be population of stromal progenitor cells (or MSCs) based on their marker expression and function (Traktuev et al. 2008, Traktuev et al. 2009, Bourin et al. 2013, De Palma et al 2005). Similarly, the population of P1 cells appear to be endothelial/endothelial progenitor cells of stromal origin based on their marker expression and function (Traktuev et al. 2008, Traktuev et al. 2009, Suire et al. 2010, De Palma et al. 2005). Stromal progenitor cell have been identified in bone marrow, adipose tissue, inner organs, blood vessels, amniotic fluid, amniotic membrane, umbilical cord, and the placenta (Kourosch et al. 2016). Additionally, stromal progenitors have been identified in a number of mammalian species including guinea-pigs, mice, rabbits, rats, and humans (Kourosch et al 2016). However, their presence in other cell compartment or additional animal models are unknown in the art. In fact, even progenitors isolated from different stromal tissues within the same species can have different cell surface expression proteins and display distinct differentiation patterns (Kourosch et al 2016).
	Autologous MSC therapies are well known in the art. Traditionally MSCs were thought to be an immune-privileged cell type due to their low immunogenicity (Ankrum et al. 2014). However, more recent evidence has indicated that this may not be the case. Allogeneic transplants were shown to result in poor donor engraftment, with most MSCs dying within 48hrs of transplantation (Ankrum et al. 2014). Conversely, syngeneic transplants appeared to demonstrate durable donor cell engraftment (Ankrum et al. 2014). Methods to improve donor engraftments during allogenic transplants have been proposed and include treating the recipient with immunosuppressive drugs or modifying the MSCs to be less immunogenic (Ankrum et al. 2014). Additionally, while other studies have suggested that xenotransplantation is possible across mammalian species, most were performed using immunocompromised recipients (Li et al. 2012). The success of xenotransplantation is further complicated by the mechanisms through which MSCs exert their therapeutic effects. In most cases, it is thought that the therapeutic efficacy of MSCs is due to their production of exosomes and soluble mediators, rather than donor cell engraftment (Ankrum et al. 2014). This could explain why hundreds of Kean et al. 2013). In fact, when engraftment was measured during clinical trials most studies report poor donor cell engraftment (Kean et al. 2013). 
	In summary, the state of the art teaches that P1 and P2 cells may be found in stromal tissues of mammalian origin, but it is unclear whether other species or cell compartments contain these cell populations. This aspect is not remedied by the state of the art or the instant specification. Furthermore, the mechanisms by which MSCs result in therapeutic improvements are not well understood, but are often attributed to the production of soluble mediators. However, in the case of the instant application it appears that donor cell engraftment is required for a therapeutic effect. To this end, autologous cell therapies are well known in the art and result in durable cell engraftment. However, allogenic transplants have been demonstrated to result in poor donor cell engraftment and it is also unclear whether this is true during xenotransplantation in immunocompetent host. This aspect is not remedied by the state of the art or the instant specification.
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure to isolate a P1 and P2 population from mammalian stromal tissue. Additionally, one of ordinary skill in the art would be able to isolate P1 and P2 cells from autologous sources and administer these cells to a recipient to restore vascular function and improve vascularization of tissue or regenerate damaged vascular tissue. One of ordinary skill would also expect a reasonable chance of success in administering allogenic P1 and P2 populations to immunosuppressed recipients in order to generate functional blood vessels. However, because of the inherent unpredictability in the art, one of ordinary skill would not be able to isolate the P1 and P2 populations from ANY species, ANY cell compartment, and transplant these cells into ANY recipient to generate functional blood vessels. Furthermore, the experimentation necessary to make or use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue.
	Conclusion- The instant specification describes a working model for the formation of functional blood vessels in immunocompromised mice using two cell populations identified as P1 and P2. Both P1 and P2 cells were found to be present in the stromal tissue of multiple murine organs and also human adipose tissue. However, the state of the art prior to the effective filing date of the claimed invention was highly unpredictable, as demonstrated in the discussion on the state of the art above, and this unpredictability was not remedied by the disclosure in the specification. Therefore, while be enabling for
(i)  A method of generating functional blood vessels in an individual recipient, the method comprising:
Administering to an individual an effective dose of an autologous engineered cell composition comprising an effective dose of a P2 cell population isolated from stromal tissue, which cells are defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31-; at a site where regeneration of vessels is desired, alone or in combination with an effective dose of an autologous P1 cell population isolated from stromal tissue, which P1 cells are defined as CD45- Tie2+ CD105+ PDGFRα1- CD31+. 
(ii)  A method for generating adipose tissue in an individual recipient, the method comprising:
Administering to an individual an effective dose of an autologous engineered cell composition comprising an effective dose of a P2 cell population isolated from stromal tissue, which cells are defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31-; at a site where generation of adipose tissue is desired.
 The specification does not reasonably provide enablement for
(i) A method for generating functional blood vessels in ANY individual recipient the method comprising:
Administering to ANY individual an effective dose of an engineered cell composition comprising an effective dose of a P2 cell population from ANY species and ANY source of cells, wherein P2 cells are defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31-; at a site where generation of adipose tissue is ANY species and ANY source of cells, wherein the P1 cells are defined as CD45- Tie2+ CD105+ PDGFRα- CD31+.
(ii) A method for generating adipose tissue in an individual recipient, the method comprising:
Administering to ANY individual an effective dose of an engineered cell composition comprising an effective dose of a P2 cell population from ANY species and ANY source of cells, wherein the P2 cells are defined as CD45- Tie2+ CD105(high) PDGFRα1+ CD31-; at a site where generation of adipose tissue is desired.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20- Claim 20 is directed to a cell composition comprised of antagonistic factors to P1 expressed cytokines.
The claimed invention encompasses:
ANY antagonistic factors to P1 expressed cytokines, which are not defined in the specification and thus encompass ANY known cytokines.
The specification fails to describe any antagonistic factors for any cytokines. Additionally, the specification fails to identify P1 expressed cytokines. There are at least 33 described interleukins (IL), including IL-1 which has 11 distinct family members (Dinarello. Eur J Immunol. 2011;37(Suppl 1):S34-S45). Cytokines are not limited to just the IL family members though, additional cytyokines include tumor necrosis factor (TNF), transforming growth factors (TGF), interferons (IFN), and others, each with numerous family members (Dinarello. Eur J Immunol. 2011;37(Suppl 1):S34-S45). For example, TNF is known to have over 20 members (Dinarello. Eur J Immunol. 2011;37(Suppl 1):S34-S45). Antagonistic Dinarello. Eur J Immunol. 2011;37(Suppl 1):S34-S45). Together this suggest the number of antagonistic molecules for P1 expressed cytokines to be extremely broad. The specification does not describe enough species of the large genus of cytokines and antagonistic molecules for cytokines. 
 Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the specification has not provided guidance for any identifying characteristics, specific features, or functional attributes for P1 expressed cytokines or antagonistic factors for said cytokines. 
In conclusion, Applicants’ lack of disclosure for any species of cytokines or any species of antagonistic factors of the claimed broad genus of cytokines and antagonistic factors is not deemed sufficient to reasonably convey to one skilled in the art that applicants were in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that he written description requirement is not satisfied for the claimed genus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Traktuev et al. Circ Res. 2009;104(12):1410-120 (hereinafter referred to as Traktuev et al) in view of Traktuev et al. Circ Res. 2008;102(1):77-85 (hereinafter referred to as Traktuev et al 2008), Bourin et al. Cytotherapy. 2013;15(6):641-8 (hereinafter referred to as Bourin et al), and De Palma et al. Stem Cells. 2016;34(4):1097-1111 (hereinafter referred to as Palma et al).
Regarding claim 1- Traktuev et al teaches that adipose stromal cells (ASCs)(i.e. P2) were able to form single layer vessels or minimal multilayered blood vessels in vivo (Vasculogenesis by human primary ASCs and EPCs, paragraph 02). Additionally, they teach that ASCs are predominantly associated with vessels in vivo, and that ASCs are known to restore blood flow in ischemic muscle tissue (Introduction, paragraph 03). Furthermore, Traktuev et al teaches that collagen implants containing EPCs and ASCs at a 4:1 ratio formed dense and complex vascular networks better than either cell type alone (Abstract). Implanted matrices containing both cell types formed vasculature that was consistently red indicating blood filled vessels (Vasculogenesis by human primary ASCs and EPCs, paragraph 02; Fig. 1c) and demonstrated extensive vessel formation (Vasculogenesis by human primary ASCs and EPCs, paragraph 03, Fig. 1f). Confocal microscopy confirmed the formation of multilayered vessels that were of human origin (human cells transplanted into NOD/SCID mice)(Vaculogenesis by human primary ASCs and EPCs, paragraph 05, Fig. 3a-f). Lastly, Traktuev et al teaches that the vessels formed by administration of both cell types were shown to link to host vasculature and were functional (Donor-derived neovascular networks link to host vasculature). 
Regarding claim 6- Traktuev et al teaches that the final cell concentration for implantation of collagen/fibronectin gels was 2x10^6 cells/mL (Supplementary methods: Formation and implantation of collagen/fibronectin gels containing embedded cells). Furthermore, Traktuev et al teaches EPCs and ASCs were combined at a ratio of 4:1 (P2:P1) or 8x10^4 EPCS and 2x10^5 ASCS (Fabrication of artificial tissues carrying adipocytes and islets).
Regarding claim 7- Traktuev et al teaches cells were suspended in a collagen/fibronectin solution and polymerized in 12-well tissue culture dishes (Supplementary methods: Formation and implantation of collagen/fibronectin gels containing embedded cells).
Regarding claim 8- Traktuev et al teaches EPCs and ASCs were isolated from human tissue (Supplementary methods: UCB EPC isolation; Isolation and culture of human adipose stromal cells (ASCs)).
Regarding claim 11- Traktuev et al teaches isolation of ASCs from human adipose tissue samples obtained by liposuction (Supplementary methods: Isolation and culture of human adipose stromal cells). 
Regarding claim 17- Traktuev et al teaches the transplantation of collagen implants containing EPCs and ASCs at a 4:1 ratio formed dense and complex vascular networks better than either cell type alone (Abstract). Implanted matrices containing both cell types formed vasculature that was consistently red indicating blood filled vessels (Vasculogenesis by human primary ASCs and EPCs, paragraph 02; Fig. 1c) and demonstrated extensive vessel formation (Vasculogenesis by human primary ASCs and EPCs, paragraph 03, Fig. 1f). Confocal microscopy confirmed the formation of multilayered vessels that were of human origin (human cells transplanted into NOD/SCID mice)(Vaculogenesis by human primary ASCs and EPCs, paragraph 05, Fig. 3a-f). Lastly, Traktuev et al teaches that the vessels formed by administration of both cell types were shown to link to host vasculature and were functional (Donor-derived neovascular networks link to host vasculature). 

However, Traktuev et al fails to teach wherein the P2 cells are defined as CD45- Tie2+ CD105(high) PDGFRα+ CD31- (claim 1), have been selected from stromal tissue for the phenotype of negative for expression of CD45, positive for expression of Tie2 and CD105 (claim 12), and further selected for expression of PDGFRα and CD31 (claim 13). Furthermore, Traktuev et al fails to teach wherein the cells are isolated from adult tissue (claim 14) or an engineered cell population for use in a method of claim 1 (claim 17). 
Regarding claims 1, 12-13, and 17- The high expression of a maker does not have any specific definition in the art or the instant specification and is instead used as a relative term. In the absence of any limiting definition for CD105(high), CD105+ cells are interpreted by the examiner to mean the high expression of CD105. 
Traktuev et al 2008 teaches that cells isolated from the stromal-vascular fraction (SVF) of adipose tissue includes various CD34+ populations, including CD34+/CD31-/CD144-/CD45- adipose-derived stromal cells (ASCs)(i.e. P2) that express mesenchymal markers such as CD10, CD13, CD90, and pericytic markers CD140a and b (or PDGFRα and β) (Abstract; Adipose-derived CD34+/CD31- cells display pericytic markers in vitro). Co-culture of these CD45-/PDGFαa+/CD31- ASCs with human microvascular endothelial cells on matrigel led to cooperative network assembly, with enhanced stability of endothelia networks (ASCs coassemble with and stabilize newly formed EC networks). Additionally, in vivo administration of ASCs and endothelial cells into nude mice demonstrated formation of human-derived vascular structures (ASCs coassemble with and stabilize newly formed EC networks). 
Bourin et al teaches that adipose stromal cells isolated from the stromal vascular fraction are defined as CD45- CD235a- CD31- CD34+ and may benefit from the use of additional makers such as positive expression of CD13, CD73, CD90 and CD105 (Abstract-results; Phenotyping SVF).
Palma et al teaches the presence of Tie2 surface markers on stroma-derived mesenchymal progenitors (such as ASCs) (Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes). Additionally, mesenchymal progenitors Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes). Lastly, Tie2+ stromal progenitors were shown to have proangiogenic activity and contribute to vascularization of tumor tissue (Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Traktuev et al with the teachings of Traktuev et al 2008, Bourin et al, and Palma et al to include screening and selecting for the positive expression of Tie2, CD105, and PDGFRα, and the negative selection of CD31 and CD45 to obtain an engineered cell population which could be administered to regenerate functional blood vessels. One of ordinary skill in the art would have been motivated to do so as the positive and negative expression of the above markers appear to identify the same subtype of stromal progenitor cell, which has a demonstrated role in angiogenesis and vascularization of tissue. Therefore, the above marker expression profile can be used to identify a stromal progenitor cell capable of being used as part of a cell therapy to regenerate or repair vascular tissue as in the method disclosed by Traktuev et al. One of ordinary skill in the art would expect a reasonable chance of success as Traktuev et al 2008, Bourin et al, and Palma et al all teach the presence or absence of a subset of the cell surface markers on stromal progenitor cells and Traktuev et al 2008 and Bourin et al demonstrate they are capable of promoting angiogenesis or vascularization of tissue, a functional phenotype similar to that disclosed by the ASCs (or P2) population of Traktuev et al.
Regarding claim 14- Traktuev et al 2008 teaches the isolation of CD45-/PDGFRα1+/CD31- adipose-derived stromal cells (i.e. P1) from the stromal vascular fraction of adipose tissue (Abstract; Adipose-derived CD34+/CD31- cells display pericytic markers in vitro). Traktuev et al 2008 further teaches that the significant therapeutic effects of different progenitor cell types are limited by their Introduction, paragraph 01). Lastly Traktuev et al 2008 teaches that adipose-derived stromal cells can be obtained in abundance through minimally invasive procedures (i.e. liposuction) (Introduction, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Traktuev et al with the teachings of Traktuev et al 2008, Bourin et al, and Palma et al to include the isolation of stromal progenitor cells from adult tissue. One of ordinary skill in the art would have been motivated to do so because of their abundance in adipose tissue and the minimally invasive procedures required for their harvest, as taught by Traktuev et al 2008 (Introduction, paragraph 01). One of ordinary skill in the art would expect a reasonable chance of success as Traktuev et al 2008 teaches that stromal progenitor cells can be obtained in abundance from adipose-derived stromal tissue (Introduction, paragraph 01).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Traktuev et al. Circ Res. 2009;104(12):1410-120 (hereinafter referred to as Traktuev et al) in view of Traktuev et al. Circ Res. 2008;102(1):77-85 (hereinafter referred to as Traktuev et al 2008), Bourin et al. Cytotherapy. 2013;15(6):641-8 (hereinafter referred to as Bourin et al), and De Palma et al. Stem Cells. 2016;34(4):1097-1111 (hereinafter referred to as Palma et al) as applied to claim 1 above, and further in view of Suire et al. Blood. 2010; 116(21):3861 (hereinafter referred to as Suire et al).
	The teachings of Traktuev et al, Traktuev et al 2008, Bourin et al, and Palma et al with respect to the limitations of claim 1 have been discussed.
Regarding claim 2- Traktuev et al teaches that endothelial progenitor cells (i.e. P2) were able to form single layer vessels or minimal multilayered blood vessels in vivo (Vasculogenesis by human primary ASCs and EPCs, paragraph 02). Additionally, they teach that EPCs formed functional vessels in vivo (Introduction, paragraph 03). Importantly, Traktuev et al teaches that collagen implants containing Abstract). Implanted matrices containing both cell types formed vasculature that was consistently red indicating blood filled vessels (Vasculogenesis by human primary ASCs and EPCs, paragraph 02; Fig. 1c) and demonstrated extensive vessel formation (Vasculogenesis by human primary ASCs and EPCs, paragraph 03, Fig. 1f). Confocal microscopy confirmed the formation of multilayered vessels that were of human origin (human cells transplanted into NOD/SCID mice)(Vaculogenesis by human primary ASCs and EPCs, paragraph 05, Fig. 3a-f). Lastly, Traktuev et al teaches that the vessels formed by administration of both cell types were shown to link to host vasculature and were functional (Donor-derived neovascular networks link to host vasculature).
Regarding claims 3 and 4- Traktuev et al teaches that ASCs were isolated from adipose stromal tissue (Abstract; Introduction, paragraph 03; Supplementary methods: Isolation and culture of human adipose stromal cells). Additionally, Traktuev et al teaches that recent approaches were focused on evaluating progenitor cells from more available tissues including adipose tissue (Introduction, paragraph 01).
Regarding claim 5- Traktuev et al teaches the transplantation of EPCs and ASCs at a ratio of 4:1 (P1:P2 ratio of 4:1) (Abstract; Vasculogenesis by human primary ASCs and EPCs, paragraph 01; Collagen implants carrying adipocytes and islets, paragraph 01).
However, Traktuev et al fails to teach wherein the P1 cells are defined as CD45-/Tie2+/CD105+/PDGFRα-/CD31+ (claim 2) and wherein the P1 cells are isolated from stromal (claim3) or adipose-derived stromal (claim 4) tissue.
Regarding claim 2- Traktuev et al 2008 teaches that the stromal-vascular fraction of adipose tissue includes various CD34+ populations such as CD34+/CD45-/CD31+/CD144+ endothelial cells (i.e. P1) (Abstract; Defining subpopulation of SVF corresponding to ASC). Furthermore, Traktuev et al teaches that co-culture of endothelial cells with ASCs lead to cooperative network assembly and enhanced ASCs coassemble with and stabilize newly formed EC networks).
Suire et al teaches the isolation of stromal endothelial/endothelial progenitor cells (or P1 cell) from the stromal vascular fraction of bone marrow with the cell surface markers CD105+ PDGFRα1- CD31+ and negative for hematopoietic markers (such as CD45)(Abstract) .
Palma et al teaches the presence of Tie2 surface markers on endothelial/ endothelial progenitor cells (Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes). Additionally, the endothelial/endothelial progenitor cells were identified as Tie2+ CD31+ and CD45-. (Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes). Lastly, endothelial cells were found to be involved in proangiogenic activity and vascularization of tumor tissue (Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Traktuev et al with the teachings of Traktuev et al 2008, Suire et al, and Palma et al to select an endothelial/endothelial progenitor (or P1) population that was positive for the expression of Tie2, CD105, and CD31, and negative for the expression of CD45 and PDGFRα1 from stromal tissue as they appear to identify a population of endothelial cells useful in cell therapy. Traktuev et al 2008 teaches that endothelial cells cultured with ASCs led to the formation of vascular structures and, together with Suire et al, further teach that endothelial/endothelial progenitor cells can be found in the stromal vascular fraction of adipose and bone marrow tissue with the phenotype CD34+/CD45-/CD31+/CD144+/CD105+/PDGFRα-. Lastly, Palma et al teaches that endothelial/endothelial progenitor cells express Tie2+ and have a role in promoting angiogenesis and vascularization of tumor tissue (Abstract; introduction paragraph 01; Tie2 expression in the tumor stroma). Therefore, one of ordinary skill in the art would be motivated to use the phenotype CD45- Tie2+ CD105+ PDGFRα- CD31+ to identify and isolate stromal endothelial/endothelial progenitor (P1) cells appropriate for administration with stromal progenitor cells (or P2) cells to promote angiogenesis and vascularization of tissue, as in the method of Traktuev et al. One of ordinary skill in the art would expect a reasonable chance of success as the endothelial cells disclosed by Traktuev et al 2008, Suire et al, and Palma et al were all isolated from stromal tissue and were demonstrated by Palma et al to function in the promotion of angiogenesis and vascularization of tissue, similar to the functional phenotype of the EPCs (P1) employed in the method of Traktuev et al. Additionally, one of ordinary skill in the art would expect that endothelial/endothelial progenitor cells from other sources could replace those used in the method of Traktuev et al with a similar chance of success.
Regarding claims 3-4- Traktuev et al 2008 teaches the isolation of CD34+/CD31+/CD144+ endothelial/endothelial progenitor cells (P1) from the stromal vascular fraction of adipose tissue (Abstract). Traktuev et al 2008 further teaches that the significant therapeutic effects of different progenitor cell types, including endothelial progenitors, are limited by their availability in adult organisms or the invasive nature of the procedures for their harvest (Introduction, paragraph 01). Lastly Traktuev et al 2008 teaches that adipose-derived stromal cells can be obtained in abundance through minimally invasive procedures (i.e. liposuction) (Introduction, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Traktuev et al with the teachings of Traktuev et al 2008, Bourin et al, Suire et al, and Palma et al to include the isolation of endothelial/endothelial progenitor cells from adipose stromal tissue. One of ordinary skill in the art would have been motivated to do so because of their abundance in adipose tissue and the minimally invasive procedures required for their harvest, as taught by Traktuev et al 2008 (Introduction, paragraph 01). One of ordinary skill in the art would expect a reasonable chance of success as Traktuev et al 2008 Abstract).

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Traktuev et al. Circ Res. 2009;104(12):1410-120 (hereinafter referred to as Traktuev et al) in view of Traktuev et al. Circ Res. 2008;102(1):77-85 (hereinafter referred to as Traktuev et al 2008), Bourin et al. Cytotherapy. 2013;15(6):641-8 (hereinafter referred to as Bourin et al), and De Palma et al. Stem Cells. 2016;34(4):1097-1111 (hereinafter referred to as Palma et al) as applied to claim 1 above,  and further in view of Champlin R. Holland-Frei Cancer Medicine. 6th edition; 2003 (hereinafter referred to as Champlin.
The teachings of Traktuev et al, Traktuev et al 2008, Bourin et al, and Palma et al with respect to the limitations of claim 1 have been discussed. 
However, they fail to teach wherein the cells are autologous to the individual (claim 9).
Champlin teaches that autologous transplants are beneficial because they are readily available, do not require an HLA-matched donor, and lower the risk of life-threatening complications such as graft versus host disease (GVHD) (Paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Traktuev et al, Traktuev et al 2008, Bourin et al, and Palma et al. with those of Champlin to include the use of autologous cells. One of ordinary skill in the art would have been motivated to do so as autologous transplants are readily available, do not require HLA-matched donors, and lower the risk of GVHD, as taught by Champlin (Paragraph 02). One of ordinary skill in the art would expect a reasonable chance of success as the cells used in the method of claim 1 are present in the donor, and autologous transplants of mesenchymal stem cells or stromal progenitor cells are well known in the art.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Traktuev et al. Circ Res. 2009;104(12):1410-120 (hereinafter referred to as Traktuev et al) in view of Traktuev et al. Circ Res. 2008;102(1):77-85 (hereinafter referred to as Traktuev et al 2008), Bourin et al. Cytotherapy. 2013;15(6):641-8 (hereinafter referred to as Bourin et al), and De Palma et al. Stem Cells. 2016;34(4):1097-1111 (hereinafter referred to as Palma et al) as applied to claim 1 above, and further in view of Badiavas et al. Expert Opin Biol Ther. 2011:11(11):1447-1454 (hereinafter referred to as Badiavas et al).
The teachings of Traktuev et al, Traktuev et al 2008, Bourin et al, and Palma et al with respect to the limitations of claim 1 have been discussed. 
However, they fail to teach wherein the cells are allogeneic to the individual (claim 10).
Badiavas et al teaches that the use of allogeneic cells would significantly increase the availability of mesenchymal/stromal progenitor cells (Mesenchymal stem cells, paragraph 02). Badiavas et al further teaches that allogenic sources may prove critical when considering the treatment of diseased tissue, where cells from healthy donors may have substantial therapeutic effect beyond autologous MSC/stromal progenitor cell therapy (Mesenchymal stem cells and wound healing, paragraph 05; Expert opinion).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Traktuev et al, Traktuev et al 2008, Bourin et al, and Palma et al. with those of Badiavas et al to include the use of allogeneic cells. One of ordinary skill in the art would have been motivated to do so as allogeneic cells can increase the availability of donor cells and may be preferable to autologous cell therapy under certain conditions such as the treatment of diseased tissue. One of ordinary skill in the art would expect a reasonable chance of success as allogeneic cell therapy is known in the art.

Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Traktuev et al. Circ Res. 2009;104(12):1410-120 (hereinafter referred to as Traktuev et al) in view of Traktuev et al. Circ Res. 2008;102(1):77-85 (hereinafter referred to as Traktuev et al 2008), Bourin et al. Cytotherapy. 2013;15(6):641-8 (hereinafter referred to as Bourin et al), and De Palma et al. Stem Cells. 2016;34(4):1097-1111 (hereinafter referred to as Palma et al) as applied to claim 1 above, and further in view of Maximiliano et al. Stem Cells International. 2016; Article ID 2171035 (hereinafter referred to as Maximiliano et al).
The teachings of Traktuev et al, Traktuev et al 2008, Bourin et al, and Palma et al with respect to the limitations of claim 1 have been discussed. 
However, they fail to teach wherein the recipient suffers from ischemic cardiovascular disease (claim 15) or the individual suffers from coronary artery disease (CAD), peripheral arterial disease (PAD), or stroke (claim 16). 
Maximillano et al teaches that cardiovascular disease is one of the leading causes of morbidity and mortality worldwide and that ischemic heart disease, caused by coronary obstruction, accounts for 80% of deaths (Introduction, paragraph 01). Maximillano et al further teaches that while conventional drugs have reduced mortality they cannot promote the recovery of injured tissue or complications such as ischemia (Introduction, paragraph 01). Lastly, Maximillano et al teaches there is a need for therapy to promote tissue revascularization and restoration of cardiac function and stem/progenitor cell therapy offers a potential solution (Introduction, paragraph 01-02). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify teachings of Traktuev et al, Traktuev et al 2008, Bourin et al, and Palma et al. with those of Maximillano et al to include treating individuals who suffer from ischemic cardiovascular disease, such as coronary artery disease and peripheral arterial disease. One of ordinary skill in the art would have been motivated to do so Maximillano et al teaches there is a need for Introduction, paragraph 01). One of ordinary skill in the art would expect a reasonable chance of success as Traktuev et al teaches a method of regenerating vascular tissue using stromal derived progenitor cells (P2). One of ordinary skill in the art would expect that administration of the cell therapy taught by Traktuev et al to additional tissue locations would promote a similar regeneration of vascular tissue.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. Stem cells.2016; 34(4):1097-111 (hereinafter referred to as Frazier et al) in view of Traktuev et al. Circ Res. 2008;102(1):77-85 (hereinafter referred to as Traktuev et al 2008),  De Palma et al. Stem Cells. 2016;34(4):1097-1111 (hereinafter referred to as Palma et al), and Rupnick et al. Proc Natl Acad Sci USA. 2002;99(16):10730-10735 (hereinafter referred to as Rupnick et al).
The high expression of a maker does not have any specific definition in the art or the instant specification and is instead used as a relative term. In the absence of any limiting definition for CD105(high), CD105+ cells are interpreted by the examiner to mean the high expression of CD105.
Frazier et al teaches that a subpopulation of adipose stromal cells with the phenotype CD45-/CD105+/CD31- (among other markers) can be isolated from the stromal vascular fraction of adipose tissue (Introduction, paragraph 03). In their experiments, these cells were isolated using negative selection for CD146 and positive selection for either CD29 or CD34 (SVF cell selection, ASC culture expansion). They demonstrate that administration of CD34+ cells lead to the generation of functional adipose tissue when transplanted into mice (CD34-enriched GFP Tg ASC enhance engraftment and generate functional adipose in vivo; Fig. 5).
However, Frazier et al fails to teach wherein the P2 cell population demonstrates positive expression of the markers Tie2 and PDGFα1 (claim 18).
Abstract; Discussion, paragraphs 02-03).
Traktuev et al 2008 teaches that the stromal vascular fraction of adipose tissue includes various CD34+ progenitors including a subpopulation that is CD45-/PDGFα1+/CD31- (among other markers) (Abstract; Adipose-derived CD34+/CD31- cells display pericytic markers in vitro). Traktuev et al 2008 further teaches that this population of stromal progenitor cells can promote the formation of vascular networks in vitro and in vivo (ASCs coassemble with and stabilize newly formed EC networks). The growth of stromal progenitor cells was found to be found at least partially reliant on signaling through PDGFR (Paracrine crosstalk between ASCs and EC).
Palma et al teaches the presence of Tie2 surface markers on stromal-derived mesenchymal progenitors (such as ASCs) (Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes). Additionally, stromal progenitors were identified as CD45- Tie2+ CD31-, in addition to other markers (Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes). Importantly, stromal progenitors were found to be involved in proangiogenic activity and vascularization of tumor tissue (Abstract; Tie2 expression in tumor stroma mesenchymal progenitors express Tie2 in tumors are the likely precursors of vascular pericytes).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Frazier et al to include screening and/or selection for the expression of Tie2 and PDGFRα1. One of ordinary skill in the art would have been motivated to do so as Rupnick et al teaches vascularization is necessary for adipose tissue growth and the combination of Traktuev et al 2008 and Palma et al demonstrate the expression of PDGFRα1 and Tie2 on the cell surface of stromal cells that promote tissue vascularization and angiogenesis. One of ordinary skill in the art would expect a reasonable chance of success as the markers taught by Traktuev . 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. Stem cells.2016; 34(4):1097-111 (hereinafter referred to as Frazier et al) in view of Traktuev et al. Circ Res. 2008;102(1):77-85 (hereinafter referred to as Traktuev et al 2008),  De Palma et al. Stem Cells. 2016;34(4):1097-1111 (hereinafter referred to as Palma et al), and Rupnick et al. Proc Natl Acad Sci USA. 2002;99(16):10730-10735 (hereinafter referred to as Rupnick et al) as applied to claim 18 above, and further in view of Wagner et al. Stem Cell Rev. 2007;3(4):239-48.
The teachings of Frazier et al, Traktuev et al 2008, Palma et al, and Rupnick et al with the respect to the limitations of claim 18 have been discussed. 
However, they fail to teach wherein the engineered cell composition lacks P1 cells.
Wagner et al teaches that mesenchymal stromal cells (i.e. stromal progenitor cells) are poorly defined by a combination of physical, phenotypical and functional properties and that populations from different laboratories are highly heterogeneous (Abstract). They teach this this variability could promote the expansion of other subpopulations with different differentiation capabilities (Abstract). Therefore, precise molecular markers are needed to define subsets of mesenchymal stromal cells and standardized protocols for their isolation (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Frazier et al, Traktuev et al 2008, Palma et al, and Rupnick et al to include those of Wagner et al and remove undesired cell populations (such as P1). One of ordinary skill in the art would have been motivated to do so heterogeneous cell populations can promote the growth of various subpopulations that have varying potential for differentiation into the desired tissue, as taught by Wagner et al (Abstract). Therefore, one of ordinary skill in the art would 

Conclusion
Status of the claims
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635